Citation Nr: 0905626	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
that denied the veteran's application to reopen her 
previously denied claim of service connection for PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

First, the Board notes that the Veteran's claims file 
indicates that the Veteran has been awarded disability 
benefits from the Social Security Administration.  The 
Veteran's file contains indications that the RO has requested 
records related to such award on several occasions in the 
past, but no records related to the award have been 
associated with the Veteran's claims file.  The RO should 
therefore again contact the Social Security Administration 
and take all necessary attempts to obtain all records related 
to any such award. 38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Next, the Board notes that the PTSD claim is based in part on 
sexual harassment that the Veteran reports took place in 
service.  With respect to personal assaults, 38 C.F.R. 
§ 3.304(f)(3) was amended in March 2002, as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

Here, the RO sent the veteran a notice letter in connection 
with the claim of service connection for PTSD.  The notice 
letter, however, did not completely meet the criteria of 
38 C.F.R. § 3.304(f)(3).  A remand is therefore necessary in 
order to notify the Veteran of the criteria set forth in 
38 C.F.R. § 3.304(f)(3).  

Upon remand, the RO should also update the veteran's claims 
file with any recent medical records relevant to the 
Veteran's claims.  In this regard, the Board notes that the 
Veteran has received recent treatment at the Durham VA 
Medical Center.  The RO should attempt to obtain records from 
this facility dated since July 2006.  The Veteran should also 
be afforded an opportunity to submit any recent medical 
records or opinions pertinent to the claim that have not 
already been associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should contact the Veteran 
and request that she identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated her 
for PTSD since service.  This should 
include medical and treatment records 
from the Durham VA Medical Center dated 
since July 2006.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the Veteran should be 
informed in writing.  

3.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the veteran of what sort of 
evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse, the Veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


